Title: To James Madison from William Croghan, 7 April 1802
From: Croghan, William
To: Madison, James


Sir
Jefferson County Kentucky April 7th. 1802
In Consequence of the Death of Your Brother Ambrose, Colonel Richard Taylor & myself were under the Necessity of bringing Suits in Chancary against You & Nelly Madison for Lands we bought from Your Brother belonging to you & he, when he was in this Country in March 1792 he Sold us those lands. I gave him my Bond for the payment of 104½ Acres of the land I bought from him, which Bond he lost on his Journey from this Country, which he Informed me of By letter Shortly After his Arrival in Virginia, and requested I would not pay it except, I think to Hubbard Taylor, Major John Lee or their Orders. Some time After about the time the bond was due Colonel Richard Taylor, & James Taylor Junr. then of Orange Applyd to me for & received the payment £94.—a Copy of the receipt is Inclosed. Should my Bond have come to hand be so Obliging as to return it to me, or tear my Name out. The bearer Mr. Denis Fitzhugh will wait on You with the Decrees and take Charge of the Deeds both for Colonel Taylor & Myself. I am with great respect, Your Most Humble servant
W Croghan
 

   
   RC and enclosure (DLC). For enclosure, see n. 2.



   
   For William Croghan’s previous attempts to obtain clear title to land he had purchased from JM and his brother Ambrose, see Richard Terrell to JM, 24 Sept. 1799, and Affidavit on Kentucky Lands, 25 Sept. 1799 (PJMWilliam T. Hutchinson et al., eds., The Papers of James Madison (1st ser., vols. 1–10, Chicago, 1962–77, vols. 11–17, Charlottesville, Va., 1977–91)., 17:270–71, 271–72 and n. 1).



   
   Croghan enclosed a copy of Richard Taylor’s receipt for £94 “in full payment for one hundred four and one half acres of land lying on the Ohio River,… which land Ambrose & James Madison sold sd. Croghan March 12th. 1792 when said Croghan passed his bond for the payment £94 which bond is lost or mislaid in consequence of which the money is now paid me for said Madison and I do hereby at the request of said Madison hereby indemnify said Croghan from ever paying said Bond or any part thereof” (1 p.; filed among the undated Madison papers [vol. 91]).


